
	
		II
		112th CONGRESS
		2d Session
		S. 2217
		IN THE SENATE OF THE UNITED STATES
		
			March 21, 2012
			Mr. Grassley (for
			 himself, Mr. Johnson of South Dakota,
			 Mr. Brown of Ohio,
			 Mrs. Gillibrand,
			 Mr. Enzi, Mr.
			 Nelson of Nebraska, and Mr.
			 Harkin) introduced the following bill; which was read twice and
			 referred to the Committee on Agriculture,
			 Nutrition, and Forestry
		
		A BILL
		To amend the Food Security Act of 1985 to restore
		  integrity to and strengthen payment limitation rules for commodity payments and
		  benefits.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Rural America Preservation Act of
			 2012.
		2.Payment
			 limitationsSection 1001 of
			 the Food Security of 1985 (7 U.S.C. 1308) is amended—
			(1)in subsection
			 (a), by striking paragraph (3) and inserting the following:
				
					(3)Legal
				entity
						(A)In
				generalThe term legal entity means—
							(i)an organization
				that (subject to the requirements of this section and section 1001A) is
				eligible to receive a payment under a provision of law referred to in
				subsection (b), (c), or (d);
							(ii)a corporation,
				joint stock company, association, limited partnership, limited liability
				company, limited liability partnership, charitable organization, estate,
				irrevocable trust, grantor of a revocable trust, or other similar entity (as
				determined by the Secretary); and
							(iii)an organization
				that is participating in a farming operation as a partner in a general
				partnership or as a participant in a joint venture.
							(B)ExclusionThe
				term legal entity does not include a general partnership or joint
				venture.
						;
			(2)by striking
			 subsections (b) through (d) and inserting the following:
				
					(b)Limitation on
				payments for covered commoditiesThe total amount of payments
				received, directly or indirectly, by a person or legal entity for any crop year
				for 1 or more covered commodities (except for peanuts) under title I of the
				Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8701 et seq.) (or a
				successor provision) may not exceed $125,000, of which—
						(1)not more than
				$75,000 may consist of marketing loan gains and loan deficiency payments under
				subtitle B or C of title I of the Food,
				Conservation, and Energy Act of 2008 (7 U.S.C. 8731 et seq.) (or
				a successor provision); and
						(2)not more than
				$50,000 may consist of any other payments made for covered commodities under
				title I of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8702 et
				seq.) (or a successor provision).
						(c)Limitation on
				payments for peanutsThe total amount of payments received,
				directly or indirectly, by a person or legal entity for any crop year for
				peanuts under title I of the Food, Conservation, and Energy Act of 2008 (7
				U.S.C. 8701 et seq.) (or a successor provision) may not exceed $125,000, of
				which—
						(1)not more than
				$75,000 may consist of marketing loan gains and loan deficiency payments under
				subtitle B or C of title I of the Food,
				Conservation, and Energy Act of 2008 (7 U.S.C. 8731 et seq.) (or
				a successor provision); and
						(2)not more than
				$50,000 may consist of any other payments made for peanuts under title I of the
				Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8702 et seq.) (or a
				successor provision).
						(d)Spousal
				equity
						(1)In
				generalNotwithstanding subsections (b) and (c), except as
				provided in paragraph (2), if a person and the spouse of the person are covered
				by paragraph (2) and receive, directly or indirectly, any payment or gain
				covered by this section, the total amount of payments or gains (as applicable)
				covered by this section that the person and spouse may jointly receive during
				any crop year may not exceed an amount equal to twice the applicable dollar
				amounts specified in subsections (b) and (c).
						(2)Exceptions
							(A)Separate
				farming operationsIn the case of a married couple in which each
				spouse, before the marriage, was separately engaged in an unrelated farming
				operation, each spouse shall be treated as a separate person with respect to a
				farming operation brought into the marriage by a spouse, subject to the
				condition that the farming operation shall remain a separate farming operation,
				as determined by the Secretary.
							(B)Election to
				receive separate paymentsA married couple may elect to receive
				payments separately in the name of each spouse if the total amount of payments
				and benefits described in subsections (b) and (c) that the married couple
				receives, directly or indirectly, does not exceed an amount equal to twice the
				applicable dollar amounts specified in those
				subsections.
							;
				
			(3)in paragraph
			 (3)(B) of subsection (f), by adding at the end the following:
				
					(iii)Irrevocable trustsIn promulgating regulations to define the
				term legal entity as the term applies to irrevocable trusts, the
				Secretary shall ensure that irrevocable trusts are legitimate entities that
				have not been created for the purpose of avoiding a payment
				limitation.
					;
				and
			(4)in subsection
			 (h), in the second sentence, by striking or other entity and
			 inserting or legal entity.
			3.Substantive
			 change; payments limited to active farmersThe Food Security Act of 1985 is amended by
			 striking section 1001A (7 U.S.C. 1308–1) and inserting the following:
			
				1001A.Substantive
				change; payments limited to active farmers
					(a)Substantive
				change
						(1)In
				generalFor purposes of the application of limitations under this
				section, the Secretary shall not approve any change in a farming operation that
				otherwise would increase the number of persons or legal entities to which the
				limitations under this section apply, unless the Secretary determines that the
				change is bona fide and substantive.
						(2)Separate
				equipment and laborFor the purpose of paragraph (1), any
				division of a farming operation into 2 or more units under which the equipment
				and labor are not substantially separate shall not be considered bona fide and
				substantive.
						(3)Family
				membersFor the purpose of paragraph (1), the addition of a
				family member to a farming operation under the criteria established under
				subsection (b)(3)(B) shall be considered to be a bona fide and substantive
				change in the farming operation.
						(4)Primary
				controlTo prevent a farming operation from reorganizing in a
				manner that is inconsistent with the purposes of this Act, the Secretary shall
				promulgate such regulations as the Secretary determines to be necessary to
				simultaneously attribute payments for a farming operation to more than 1 person
				or legal entity, including the person or legal entity that exercises primary
				control over the farming operation, including to respond to—
							(A)(i)any instance in which
				ownership of a farming operation is transferred to a person or legal entity
				under an arrangement that provides for the sale or exchange of any asset or
				ownership interest in 1 or more legal entities at less than fair market value;
				and
								(ii)the transferor is provided
				preferential rights to repurchase the asset or interest at less than fair
				market value; or
								(B)a sale or
				exchange of any asset or ownership interest in 1 or more legal entities under
				an arrangement under which rights to exercise control over the asset or
				interest are retained, directly or indirectly, by the transferor.
							(b)Payments
				limited to active farmers
						(1)In generalTo be eligible to receive, directly or
				indirectly, payments or benefits described as being subject to limitation in
				subsection (b) or (c) of section 1001 with respect to a particular farming
				operation, a person or legal entity shall be actively engaged in farming with
				respect to the farming operation, in accordance with paragraphs (2), (3), and
				(4).
						(2)General classes
				actively engaged in farming
							(A)Definition of
				active personal managementIn this paragraph, the term
				active personal management means, with respect to a person,
				management duties carried out by the person for a farming operation that are
				personally provided by the person on a regular, continuous, and substantial
				basis, including the supervision and direction of—
								(i)activities and
				labor involved in the farming operation; and
								(ii)onsite services
				directly related and necessary to the farming operation.
								(B)Active
				engagementExcept as provided in paragraph (3), for purposes of
				paragraph (1), the following shall apply:
								(i)A
				person shall be considered to be actively engaged in farming with respect to a
				farming operation if—
									(I)the person makes
				a significant contribution, as determined under subparagraph (E) (based on the
				total value of the farming operation), to the farming operation of—
										(aa)capital,
				equipment, or land; and
										(bb)personal labor
				or active personal management;
										(II)the share of the
				profits or losses of the person from the farming operation is commensurate with
				the contributions of the person to the operation; and
									(III)a contribution
				of the person is at risk.
									(ii)A legal entity
				shall be considered to be actively engaged in farming with respect to a farming
				operation if—
									(I)the legal entity
				makes a significant contribution, as determined under subparagraph (E) (based
				on the total value of the farming operation), to the farming operation of
				capital, equipment, or land;
									(II)(aa)the stockholders or
				members that collectively own at least 51 percent of the combined beneficial
				interest in the legal entity each make a significant contribution of personal
				labor or active personal management to the operation; or
										(bb)in the case of a legal entity in
				which all of the beneficial interests are held by family members, any
				stockholder or member (or household comprised of a stockholder or member and
				the spouse of the stockholder or member) who owns at least 10 percent of the
				beneficial interest in the legal entity makes a significant contribution of
				personal labor or active personal management; and
										(III)the legal
				entity meets the requirements of subclauses (II) and (III) of clause
				(i).
									(C)Certain
				entities making significant contributionsIf a general
				partnership, joint venture, or similar entity (as determined by the Secretary)
				separately makes a significant contribution (based on the total value of the
				farming operation involved) of capital, equipment, or land, the partners or
				members making a significant contribution of personal labor or active personal
				management and meeting the standards provided in subclauses (II) and (III) of
				subparagraph (B)(i) shall be considered to be actively engaged in farming with
				respect to the farming operation involved.
							(D)Equipment and
				personal laborIn making determinations under this subsection
				regarding equipment and personal labor, the Secretary shall take into
				consideration the equipment and personal labor normally and customarily
				provided by farm operators in the area involved to produce program
				crops.
							(E)Significant
				contribution of personal labor or active personal management
								(i)In
				generalSubject to clause (ii), for purposes of subparagraph (B),
				a person shall be considered to be providing, on behalf of the person or a
				legal entity, a significant contribution of personal labor or active personal
				management, if the total contribution of personal labor and active personal
				management is at least equal to the lesser of—
									(I)1,000 hours;
				or
									(II)a period of time
				equal to—
										(aa)50
				percent of the commensurate share of the total number of hours of personal
				labor or active personal management required to conduct the farming operation;
				or
										(bb)in
				the case of a stockholder or member (or household comprised of a stockholder or
				member and the spouse of the stockholder or member) that owns at least 10
				percent of the beneficial interest in a legal entity in which all of the
				beneficial interests are held by family members who do not collectively receive
				payments directly or indirectly, including payments received by spouses, of
				more than twice the applicable limit, 50 percent of the commensurate share of
				hours of the personal labor or active personal management of all family members
				required to conduct the farming operation.
										(ii)Minimum labor
				hoursFor the purpose of clause (i), the minimum number of labor
				hours required to produce a commodity shall be equal to the number of hours
				that would be necessary to conduct a farming operation for the production of
				each commodity that is comparable in size to the commensurate share of a person
				or legal entity in the farming operation for the production of the commodity,
				based on the minimum number of hours per acre required to produce the commodity
				in the State in which the farming operation is located, as determined by the
				Secretary.
								(3)Special classes
				actively engaged in farmingNotwithstanding paragraph (2), the
				following persons shall be considered to be actively engaged in farming with
				respect to a farm operation:
							(A)LandownersA
				person or legal entity that is a landowner contributing owned land, and that
				meets the requirements of subclauses (II) and (III) of paragraph (2)(B)(i), if,
				as determined by the Secretary—
								(i)the landowner
				share-rents the land at a rate that is usual and customary; and
								(ii)the share
				received by the landowner is commensurate with the share of the crop or income
				received as rent.
								(B)Family
				membersWith respect to a farming operation conducted by persons
				who are family members, or a legal entity the majority of the stockholders or
				members of which are family members, an adult family member who makes a
				significant contribution (based on the total value of the farming operation) of
				active personal management or personal labor and, with respect to such
				contribution, who meets the requirements of subclauses (II) and (III) of
				paragraph (2)(B)(i).
							(C)SharecroppersA
				sharecropper who makes a significant contribution of personal labor to the
				farming operation and, with respect to such contribution, who meets the
				requirements of subclauses (II) and (III) of paragraph (2)(B)(i), and who was
				receiving payments from the landowner as a sharecropper prior to the effective
				date of the Food, Conservation, and Energy
				Act of 2008 (Public Law 110–246; 122 Stat. 1651).
							(D)Farm
				managersA person who otherwise meets the requirements of this
				subsection other than paragraph (2)(E) if—
								(i)the
				individual—
									(I)(aa)provides more than 50
				percent of the commensurate share of the total number of hours of active
				personal management required to conduct the farming operation; and
										(bb)is, with respect to the commensurate
				share of the individual, the only party who is providing active personal
				management and who is at risk, other than a landlord, if any, described in
				subparagraph (A); or
										(II)(aa)is the only individual
				qualifying the farming operation (including a sole proprietorship, legal
				entity, general partnership, or joint venture) as actively engaged in farming;
				and
										(bb)qualifies only a single sole
				proprietorship, legal entity, general partnership, or joint venture as actively
				engaged in farming;
										(ii)the individual
				does not provide active personal management to meet the requirements of this
				subsection for persons or legal entities that collectively receive, directly or
				indirectly, an amount equal to more than the applicable limits under
				subsections (b), (c), and (d) of section 1001; and
								(iii)the individual
				manages a farm operation that is not jointly managed with persons or legal
				entities that collectively receive, directly or indirectly, an amount equal to
				more than the applicable limits under subsections (b), (c), and (d) of section
				1001.
								(4)Persons and
				legal entities not actively engaged in farmingFor the purposes
				of paragraph (1), except as provided in paragraph (3), the following persons
				and legal entities shall not be considered to be actively engaged in farming
				with respect to a farm operation:
							(A)LandlordsA
				landlord contributing land to the farming operation if the landlord receives
				cash rent, or a crop share guaranteed as to the amount of the commodity to be
				paid in rent, for such use of the land.
							(B)Other persons
				and legal entitiesAny other person or legal entity, or class of
				persons or legal entities, that fails to meet the requirements of paragraphs
				(2) and (3), as determined by the Secretary.
							(5)Personal labor
				or active personal managementNo stockholder or other member of a
				legal entity or person may provide personal labor or active personal management
				to meet the requirements of this subsection for persons or legal entities that
				collectively receive, directly or indirectly, an amount equal to—
							(A)more than the
				applicable limits under subsections (b) and (c) of section 1001; or
							(B)in the case of a
				stockholder or member in conjunction with the spouse of the stockholder or
				member, more than the applicable limits described in subparagraph (A).
							(6)Custom farming
				servicesA person or legal entity receiving custom farming
				services will be considered separately eligible for payment limitation purposes
				if the person or legal entity is actively engaged in farming based on
				paragraphs (1) through (3).
						(7)Growers of
				hybrid seedTo determine whether a person or legal entity growing
				hybrid seed under contract shall be considered to be actively engaged in
				farming, the Secretary shall not take into consideration the existence of a
				hybrid seed contract.
						(c)Notification by
				legal entitiesTo facilitate the administration of this section,
				each legal entity that receives payments or benefits described as being subject
				to limitation in subsection (b) or (c) of section 1001 with respect to a
				particular farming operation shall—
						(1)notify each
				person or other legal entity that acquires or holds a beneficial interest in
				the farming operation of the requirements and limitations under this section;
				and
						(2)provide to the
				Secretary, at such times and in such manner as the Secretary may require, the
				name and social security number of each person, or the name and taxpayer
				identification number of each legal entity, that holds or acquires such a
				beneficial
				interest.
						.
		4.Foreign persons
			 and legal entities made ineligible for program benefitsSection 1001C of the Food Security Act of
			 1985 (7 U.S.C. 1308–3) is amended—
			(1)in the section
			 heading, by striking persons and inserting
			 persons and legal
			 entities;
			(2)in subsection
			 (b)—
				(A)in the subsection
			 heading, by striking Corporation or other and inserting
			 Legal;
				(B)in the first
			 sentence, by striking a corporation or other entity shall be considered
			 a person that and inserting a legal entity; and
				(C)in the second
			 sentence, by striking an entity and inserting a legal
			 entity; and
				(3)in subsection
			 (c), by striking person and inserting legal entity or
			 person.
			5.Budgetary
			 effectsThe budgetary effects
			 of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act
			 of 2010, shall be determined by reference to the latest statement titled
			 Budgetary Effects of PAYGO Legislation for this Act, submitted
			 for printing in the Congressional Record by the Chairman of the Senate Budget
			 Committee, provided that such statement has been submitted prior to the vote on
			 passage.
		
